Citation Nr: 1324873	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  08-26 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome with patellar tendonitis of the left knee.

2.  Entitlement to an initial disability rating in excess of 20 percent for instability of the left knee. 

3.  Entitlement to a total disability rating based upon individual unemployability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from November 2005 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, which had temporary jurisdiction of the matter.  Jurisdiction of the case has been subsequently transferred back to the RO in Atlanta, Georgia. 

In a July 2008 rating decision, the RO continued the Veteran's 10 percent rating for  retropatellar pain syndrome with patellar tendonitis of the left knee, and granted a separate 20 percent rating for instability of the left knee, effective September 1, 2006, the day following separation from service.  As the ratings for the Veteran's left knee are less than the maximum available rating, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

Although the statement of the case addressed the Veteran's disagreement with the denial of an initial disability rating in excess of 30 percent for the service-connected 
chronic glenohumeral synovitis of the right shoulder, the Veteran specifically 
limited her VA Form 9, substantive appeal, to the initial increased rating claims pertaining to the left knee addressed herein.  

In a January 2009 statement, the Veteran indicated that instability and lack of mobility of her service-connected left knee disorders made it difficult for her to obtain, and maintain gainful employment.  The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected left knee disorders.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome with patellar tendonitis of the left knee, entitlement to an initial disability rating in excess of 20 percent for instability of the left knee, and entitlement to a TDIU are remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Following the July 2008 statement of the case, additional records were added to the claims file that the RO has not considered, to include VA outpatient treatment records dated in 2009, as well as a VA examination report dated in August 2009 and a fee-based examination report dated in March 2010.  This evidence is relevant to the Veteran's service-connected left knee disorders, which are currently on appeal, and a waiver of RO consideration of such evidence has not been received.  Therefore, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2012).

Additionally, as noted above, the evidence of record raises an informal claim of entitlement to a TDIU.  In this regard, during a January 2008 VA examination, the Veteran reported that her service-connected left knee disorders interfered with her ability to get a job, because she could not maintain a job that required prolonged walking, standing, sitting, or carrying heavy things.  Similarly, in a January 2009 statement, the Veteran indicated that her service-connected left knee disorders resulted in instability and lack of mobility which made it difficult for her to obtain and maintain gainful employment.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran appropriate notice with respect to the TDIU, that includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for TDIU, as well as her claim for increased disability ratings for her service-connected left knee disorders.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome with patellar tendonitis of the left knee, as well as the issue of entitlement to an initial disability rating in excess of 20 percent for instability of the left knee, taking into consideration any newly acquired evidence submitted without a waiver of RO jurisdiction.  The RO must also adjudicate the issue of whether a TDIU is warranted, with consideration of 38 C.F.R. § 4.16(b) (2012).  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


